Title: To Alexander Hamilton from Pierce Butler, [1–4 March 1791]
From: Butler, Pierce
To: Hamilton, Alexander



[Philadelphia, March 1–4, 1791]
Dear sir.

However inconsistant it may appear I am under a necessity of recalling what I wrote on the subject of General Huger. Judge Burke has Calld on me to Say that on reflection He is of opinion that the Sallery woud be no object to General Huger and therefore woud not wish to name Him.
I write in a Debate. You will Excuse the inaccuracy.
I am   Dear sir   sincerely Yrs.
P Butler


Mr Coxe’s affair is settled to our wish.

